     Case 4:19-cv-00715 Document 111 Filed on 04/07/21 in TXSD Page 1 of 1




                            United States District Court
                            Southern District of Texas
                                 Houston Division


Jillian Ostrewich, et al.                §
                                         §
v.                                       §        Civil Action 4:19−cv−00715
                                         §
Cristopher Hollins, et al.               §

                                Notice of Referral


     The following motion is referred to Magistrate Judge Andrew Edison:
                    Motion for Summary Judgment − #74
                    Motion for Summary Judgment − #76


Date: April 7, 2021.

                                                 Nathan Ochsner, Clerk

                                                 By: G. Clair, Deputy Clerk
